Per Curiam.

The court submitted to the jury the question of. who had employed the plaintiff and to whom she looked for payment. The jury have found that the defendants employed her, and that she looked to them for payment. The first stipulation was a contract between the parties and the plaintiff, under which the parties became liable to the plaintiff for her compensation, and she had a right to look to them personally, for the payment of her claim.
The second stipulation fixed the price per folio, which she was to receive for her work, and at the same time as between the parties to the proceedings (not plaintiff), named a fund from which plaintiff’s compensation was to come. This was a matter which the parties to the proceeding undertook to arrange between themselves, and in so doing they did not in any way bind the plaintiff. Her right to recover her compensation from them personally remains unimpaired. There is no evidence that she was a party to the second stipulation, or bound by it, and the court in its charge submitted the question as a question of fact to the jury, and, their verdict upon that subject is conclusive upon the defendants.
Judgment and order appealed from affirmed, with costs.
Present: McCarthy and O’Dwyer, JJ.
Judgment and order affirmed, with costs.